DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinto (US 2015/0092272 A1) in view of Kamihara (US 2008/0039696 A1), further in view of Sano (US 2014/0218586 A1).
	Shinto, Kamihara and Sano disclose etalons. Therefore, they are analogous art.
	Regarding claim 1, Shinto discloses an optical filter system comprising: a Fabry-Perot interference filter (Figs. 1 & 3: 5 – variable wavelength interference filter); and a controller that controls the Fabry-Perot interference filter (Fig. 1: 20 – control section), wherein the Fabry-Perot interference filter includes a first mirror portion (Fig. 3: 54 – stationary reflecting film), a second mirror portion (Fig. 3: 55 – movable reflecting film) disposed to face the first mirror portion with an air gap interposed therebetween (Fig. 3: G1 – gap) and of which a distance to the first mirror portion in a light transmitting region is adjusted by an electrostatic force (para [0064]), a first driving electrode provided with the first mirror portion to surround the light transmitting region when seen in a direction in which the first mirror portion and the second mirror portion face each other (Fig. 3: 561 – first drive electrode), a second driving electrode provided with the second mirror portion to face the first driving electrode (Fig. 3: 562 – second drive electrode), a first monitor electrode provided with the first mirror portion such that at least a part of the first monitor electrode overlaps the light transmitting region when seen in the direction and electrically insulated from the first driving electrode (Fig. 3: 571 – first mirror electrode), and a second monitor electrode provided with the second mirror portion to face the first monitor electrode and electrically insulated from the second driving electrode (Fig. 3: 572 – second mirror electrode), and wherein the controller includes a first current source that generates the electrostatic force by applying a driving current between the first driving electrode and the second driving electrode (Fig. 1: 15 – drive control section; para [0111]).

	However, Kamihara discloses an optical filter system comprising first and second monitor electrodes (Fig. 2: 16a & 16b – sensor electrodes), a second current source configured to set and apply an alternating current between the first monitor electrode and the second monitor electrode (see Fig. 5 & para [0052]: alternating current is applied), a detection unit that detects an alternating voltage generated between the first monitor electrode and the second monitor electrode while the alternating current is applied (para [0052]), and a control unit that controls a first current source (para [0054]). Among the benefits of this configuration includes accurately controlling the transmittance characteristics of the system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shinto such that it comprises a second current source that applies an alternating current between the first monitor electrode and the second monitor electrode, a detection unit that detects an alternating voltage generated between the first monitor electrode and the second monitor electrode while the alternating current is applied, and a control unit that controls the first current source, as taught by Kamihara, in order to accurately control the transmittance characteristics of the system.
	Shinto and Kamihara neither teach nor suggest the control unit controls the first current source based on an amount of electric charge stored between the first mirror portion and the 
	However, Sano discloses a system including a control unit which controls a first current source based on an amount of electric charge stored between a first mirror portion and a second mirror portion and calculates an electrostatic capacitance between the first mirror portion and the second mirror portion based on a detection result of a detection unit (paras [0132]-[0141]). Among the benefits of this configuration includes allowing the parallelism of the first and second mirror portions to be precisely maintained (paras [0143]-[0144]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shinto and Kamihara such that the control unit controls the first current source based on an amount of electric charge stored between the first mirror portion and the second mirror portion and calculates an electrostatic capacitance between the first mirror portion and the second mirror portion based on the detection result of the detection unit, as taught by Sano, in order to allow the parallelism of the first and second mirror portions to be precisely maintained.
	The Shinto-Kamihara-Sano combination neither teaches nor suggests the alternating current is set to be more than ten times higher than resonance frequencies of the first mirror portion and the second mirror portion (Sano para [0133]: frequency higher than the drive voltage frequency).
However, because the structure of the claimed system, as identified above, is it is seen to be capable of performing the same function (i.e. producing an alternating current set to be more than ten times higher than resonance frequencies of the first mirror portion and the second mirror portion, as claimed).  While features of an apparatus may be recited either structurally or In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Alternatively, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes ensuring a gap distance can be detected accurately.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shinto, Kamihara and Sano such that the alternating current is set to be more than ten times higher than resonance frequencies of the first mirror portion and the second mirror portion, in order to ensure a gap distance can be detected accurately.
Regarding claim 2, Shinto, Kamihara and Sano disclose the first driving electrode is exposed to the air gap (Shinto Fig. 3).  
Regarding claim 4, Shinto, Kamihara and Sano disclose the second driving electrode is exposed to the air gap (Shinto Fig. 3).  

Regarding claim 6, Shinto, Kamihara and Sano disclose the second monitor electrode is exposed to the air gap (Shinto Fig. 3).  
Regarding claim 7, Shinto, Kamihara and Sano disclose the second monitor electrode is disposed on a surface on a side opposite to the air gap of the second mirror portion (Sano paras [0076]-[0080]: a conductive film may be a lowermost or uppermost film of a dielectric stack, with the drawn electrode being connected to the conductive film; para [0097]: movable drawn electrode 544 is connected to the conductive film).  
Claims 3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinto (US 2015/0092272 A1) in view of Kamihara (US 2008/0039696 A1), further in view of Sano (US 2014/0218586 A1), and further in view of Hara et al. (US 2001/0015810 A1).
Shinto, Kamihara, Sano and Hara disclose etalons. Therefore, they are analogous art.
Regarding claim 3, Shinto, Kamihara and Sano neither teach nor suggest the second driving electrode is disposed on a surface on a side opposite to the air gap of the second mirror portion.  
However, Hara discloses a system comprising a second driving electrode (Fig. 10: 8 – movable electrode) disposed on a surface on a side opposite to an air gap (Fig. 10: h – gap) of a second mirror portion (Fig. 10: 4 – movable mirror). Among the benefits of this configuration includes simplifying the wiring arrangement of the system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shinto, Kamihara and Sano such that the 
Regarding claim 8, Shinto, Kamihara, Sano and Hara disclose the second driving electrode and the second monitor electrode are separated from each other in the direction (Shinto Fig. 3: monitoring electrode on an air gap side, in view of Hara Fig. 10: driving electrode on an opposite side).   
Response to Arguments
	Applicant's arguments submitted 10/5/21 have been considered, but are not found persuasive.
	Applicant argues the Shinto-Kamihara-Sano combination neither teaches nor suggests “the controller includes... a second current source configured to set and to apply an alternating current having a frequency set to be more than then times higher than resonance frequencies of the first mirror and the second mirror portion” because Shinto discloses a “substrate bonding type” Fabry-Perot interference filter as opposed to a “membrane type” of the current invention, which for easier monitoring of the distance between the mirror portions by applying an alternating current as claimed between the first and second monitor electrodes, as well as smaller distances between first and second mirror portions (pp. 4-5 of Remarks).
	Examiner respectfully disagrees. "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). 
The Shinto-Kamihara-Sano combination is seen to teach all of the structural limitations of claim 1 as set forth above. The limitation argued by Applicant (the second current source being “configured to set and to apply an alternating current having a frequency set to be more than then times higher than resonance frequencies of the first mirror and the second mirror portion”) is purely functional, and is not seen to require any structural modification to the Shinto-Kamihara-Sano system. Thus, claim 1 as a whole is seen to be rendered obvious by the prior art system.
In response to applicant's argument regarding the present embodiment being a “membrane type” filter as opposed to a “substrate bonding type” filter, it is noted that this feature is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872